         Case 3:20-cv-01631-YY         Document 1-6       Filed 09/18/20     Page 1 of 2




JESSE A. BUSS, OSB # 122919
WILLAMETTE LAW GROUP
411 Fifth Street
Oregon City OR 97045-2224
Tel: 503-656-4884
Fax: 503-608-4100
Email: jesse@WLGpnw.com

Attorney for Plaintiffs
COMMITTEE TO RECALL DAN HOLLADAY,
JEANA GONZALES, and ADAM MARL



                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

 COMMITTEE TO RECALL DAN                                ) Case No. 3:20-cv-01631
 HOLLADAY, JEANA GONZALES, and                          )
 ADAM MARL,                                             ) CORPORATE DISCLOSURE
                                                        ) STATEMENT FOR
                                                        ) COMMITTEE TO RECALL
             Plaintiffs,                                ) DAN HOLLADAY
                                                        )
                        vs.                             )
                                                        )
                                                        )
 KATTIE RIGGS, City Recorder for Oregon                 )
 City, in her official capacity,                        )
                                                        )
               Defendant.                               )
                                                        )
                                                        )
                                                        )
       This Corporate Disclosure Statement is filed on behalf of the Committee to Recall Dan

Holladay in compliance with the provisions of Rule 7.1 of the Federal Rules of Civil Procedure.

Rule 7.1 provides that a nongovernmental corporate party must identify any parent corporation

and any publicly held corporation that owns 10% or more of its stock, or state that there is no

such corporation.




Page 1 of 2 - CORPORATE DISCLOSURE STATEMENT
           Case 3:20-cv-01631-YY        Document 1-6      Filed 09/18/20    Page 2 of 2




          The Committee to Recall Dan Holladay hereby declares that there is no such parent

corporation or any publicly traded corporation that owns 10% or more of its stock. A

supplemental disclosure statement will be filed upon any change in the information provided

herein.



          Respectfully submitted this 18th day of September 2020.



                                              s/ Jesse A. Buss
                                              Jesse A. Buss, OSB # 122919
                                              WILLAMETTE LAW GROUP
                                              411 Fifth Street
                                              Oregon City OR 97045-2224
                                              Tel: 503-656-4884
                                              Fax: 503-608-4100
                                              jesse@WLGpnw.com

                                              Attorney for Plaintiffs




Page 2 of 2 - CORPORATE DISCLOSURE STATEMENT
